



RESEARCH AGREEMENT
BETWEEN
OREGON HEALTH &SCIENCE UNIVERSITY AND ZNOMICS, INC.




This Agreement (“AGREEMENT”), dated and effective as of July 1, 2008 (the
“Effective Date”), is between the Oregon Health and Science University, having
offices at 2525 SW 1st Ave, Suite 120 Portland, Oregon 97201-4753
(“UNIVERSITY”), and Znomics, Inc., having offices at 2611 SW 3rd Ave., Suite 200
Portland, Oregon 97201 (“SPONSOR”).


1.  
BACKGROUND

 
1.1  
SPONSOR desires research in accordance with the scope of work outlined per
Attachment A, and

 
1.2  
The performance of such research is consistent, compatible, and beneficial to
the academic role and mission of UNIVERSITY as an institution of higher
education;



1.3  
UNIVERSITY is qualified to provide such research services; and



1.4  
As a benefit of funding such research, UNIVERSITY is willing to grant to SPONSOR
an exclusive option to license inventions made during the course of such
research in accordance with Section 13 below.



NOW, THEREFORE, for and in consideration of the mutual covenants, conditions and
undertakings herein set forth, the parties agree as follows:


2.  
SCOPE OF WORK



2.1  
UNIVERSITY agrees to use all reasonable best efforts to perform for SPONSOR the
research activities (“RESEARCH”) described in Attachment A, hereinafter the
SCOPE OF WORK, under the direction and supervision of Dr. Thomas Scanlan,
PRINCIPAL INVESTIGATOR. The Scope of Work may be modified from time to time by
mutual Agreement of the PRINCIPAL INVESTIGATOR, UNIVERSITY and SPONSOR.



2.2  
UNIVERSITY will use all reasonable best efforts to ensure that the PRINCIPAL
INVESTIGATOR and other personnel assisting in the RESEARCH will keep accurate
financial and scientific records relating to the RESEARCH and will make such
records available to SPONSOR or SPONSOR’S authorized representative throughout
the term of this Agreement during normal business hours upon reasonable notice.
It is understood that such records shall include detailed, witnessed laboratory
notebooks sufficient to document any inventions made in the course of the
RESEARCH. Upon request by SPONSOR, in whatever condition maintained by the
PRINCIPAL INVESTIGATOR and his staff. Any such records, materials and copies
made available to SPONSOR or SPONSOR’s authorized representative shall be held
in confidence by SPONSOR.



2.3  
SPONSOR understands that UNIVERSITY may be involved in similar research through
faculty other than PRINCIPAL INVESTIGATOR, on behalf of itself and others.
UNIVERSITY shall be free to continue such similar research, provided that such
research is conducted separate from the RESEARCH by investigators other than the
PRINCIPAL INVESTIGATOR, or by investigators who are not under the supervision of
the PRINCIPAL INVESTIGATOR and who are not participating in the RESEARCH.
UNIVERSITY shall not, during the term of this Agreement, enter into any
agreement with any other commercial party for support of work by the PRINCIPAL
INVESTIGATOR relating to the RESEARCH; provided, however, it is understood that
UNIVERSITY and PRINCIPAL INVESTIGATOR may accept funding for research

 

--------------------------------------------------------------------------------


 
relating to the RESEARCH from the U.S. Government and non-profit sources so long
as UNIVERSTIY does not grant any rights that conflict with the rights of SPONSOR
under Section 13 below.


3.           TERM


3.1           This AGREEMENT shall be effective for a period of twelve (12)
months unless mutually agreed upon in writing between the parties or terminated
early in accordance with Section 15 below.


4.           COMPENSATION


4.1
SPONSOR agrees to reimburse UNIVERSITY for services performed under the
AGREEMENT in accordance with the budget itemized in Attachment A, payable as set
forth on Attachment A. Checks to UNIVERSITY shall be made payable to OREGON
HEALTH & SCIENCE UNIVERSITY and mailed to:



OREGON HEALTH & SCIENCE UNIVERSITY
Sponsored Projects Administration
2525 SW 1st Avenue, Suite 220
Portland, OR 97201
Tax ID No.:93-1176109


5.
REPORTING REQUIREMENTS



5.1
UNIVERSITY will provide reports on the progress of the RESEARCH as outlined or
required in the SCOPE OF WORK. A final written report shall be furnished to
SPONSOR upon completion of the RESEARCH within 60 days of the last day of the
project period and after the final payment has been received.



6.
TECHNICAL SUPERVISION



6.1
The person with primary responsibility for supervision of the performance of the
RESEARCH on behalf the SPONSOR shall be Dr. Bruce Beutel, or such other person
as may be designated by SPONSOR, who shall have primary responsibility for
technical supervision of the Project.



6.2
The person with primary responsibility for supervision of the performance of the
RESEARCH on behalf of UNVIERSITY shall be the PRINCIPAL INVESTIGATOR. No other
person shall replace or substitute for him/her in the supervisory
responsibilities hereunder without the prior written approval of both UNIVERSITY
and SPONSOR, which may be granted or withheld at each party’s sole discretion.



7.
CONFIDENTIALITY AND PUBLICATION



7.1
UNIVERSITY and PRINCIPAL INVESTIGATOR agree to keep confidential and SPONSOR
confidential and proprietary information supplied to it in writing by SPONSOR
and marked CONFIDENTIAL during the course of research performed by UNVERSITY
(Confidential Information). This obligation extends for a period of five (5)
years after the term of this AGREEMENT. Such Confidential Information will not
be included in any published material without prior approval by SPONSOR. The
obligations of this Section shall not apply to:



(a)  
Information which is or becomes known publicly through no fault of the
UNIVERSITY or PRINCIPAL INVESTIGATOR;



(b)  
Information learned by UNIVERSITY or PRINCIPAL INVESTIGATOR through a third
party entitled to disclose it;




--------------------------------------------------------------------------------




(c)  
Information developed by UNIVERSITY or PRINCIPAL INVESTIGATOR independently of
information obtained from SPONSOR as shown by written records;



(d)  
Information already known to UNIVERSITY or PRINCIPAL INVESTIGATOR before
SPONSOR’s disclosure as shown by witnessed prior written records; or



(e)  
Information required to be disclosed to by law, including the Oregon Public
Records Law, to comply with government regulation, subpoenas or court orders
provided SPONSOR receives adequate notice of such demand and provided UNIVERSITY
or PRINCIPAL INVESTIGATOR makes any such disclosure under an order protecting
the confidential nature of proprietary information.



7.2
UNIVERSITY agrees to provide any proposed publication to SPONSOR forty-five (45)
days prior to submission, for confidential review for the inclusion of SPONSOR
Confidential Information, and to determine whether patentable inventions of
discoveries are disclosed therein. SPONSOR has the right to edit or remove
SPONSOR Confidential Information, prior to submission for publication. Should
the documents contain any patentable information at SPONSOR’s request UNIVERSITY
shall withhold submission and/or publication for an additional forty-five (45)
days to allow U.S. patent filings. In addition, in the event that the document
includes data, information or material generated by SPONSOR’s scientists, and
professional standards for authorship would be consistent with including
SPONSOR’s scientists as co-authors of the document, the names of SPONSOR’s
scientists will be included as co-authors.



8.
EQUIPMENT; MATERIAL TRANSFER



8.1
All equipment purchased under the terms of this AGREEMENT becomes the property
of UNIVERSITY unless otherwise specified herein. In order for each party to
conduct its activities and research related to the research, the parties may
transfer to each other certain biological materials from time to time during the
RESEARCH as set forth in Attachment A. In the case of the UNIVERSITY transfer of
materials to SPONSOR, SPONSOR agrees that all materials obtained from UNIVERSITY
shall be used solely for the purpose of conducting RESEARCH and any intellectual
property arising from SPONSOR’s activities shall be subject to the terms of this
agreement, including, without limitation the Option provisions set forth in
Section 13.



9.
INDEMNIFICATION



9.1
Each party hereto agrees to be responsible and assume liability for its own
wrongful or negligent acts or omissions, or those of its officers, agents or
employees to the full extent required by law, including the Oregon Tort Claims,
ORS Sections 30.260 through 30.300.



10.
COMPLIANCE WITH LAWS



10.1
UNIVERSITY and PRINCIPAL INVESTIGATOR agree to comply with all applicable
federal, state and local laws, codes, regulations, rules and orders.



11.
ASSIGNMENT



11.1
Neither party shall assign or transfer any interest in this AGREEMENT, nor
assign any claims for money due for to become due during this AGREEMENT, without
the prior written approval of the other party, provided that, SPONSOR may assign
this Agreement in connection with the sale or transfer of substantially all the
assets to which this Agreement relates in which case SPONSOR




--------------------------------------------------------------------------------


 
shall notify UNIVERSITY of such assignment.


12.
PATENTS AND INVENTIONS



12.1
UNIVERSITY agrees to take appropriate steps to cause all personnel assigned to
the RESEARCH to disclose any and all inventions and improvements conceived or
reduced to practice by any of such personnel in the performance of the RESEARCH
and relating to the subject matter thereof (Inventions). Within thirty (30) days
of receiving a written inventions disclosure, UNIVERSITY will provide SPONSOR
with a copy of the disclosure. UNIVERSITY shall retain all right, title, and
interest in and to such inventions and improvements and all patent applications
therefore which it may file at its election. Additionally, SPONSOR shall
promptly disclose to UNIVERSITY in writing any invention of which it may become
aware in the performance of the RESEARCH, including any derivatives developed by
SPONSOR which are based upon compounds or compound structures transferred by
UNVERSITY to SPONSOR.



(a)  
Inventorship will be determined in accordance with applicable U.S. patent laws
regarding inventorship. Any Invention conceived and reduced to practice: (i)
solely by UNVERSITY’s personnel shall be owned by UNVERSITY (“UNIVERSITY
Inventions”); (ii) jointly by UNVERSITY’s and SPONSOR’s personnel shall by
jointly owned by UNVERSITY and SPONSOR (“Joint Inventions”).



(b)  
UNIVERSITY shall be responsible for preparing, filing, prosecuting and
maintaining patent applications for UNIVERSITY Inventions. SPONSOR shall be
responsible for preparing, filing, prosecuting and maintaining patent
applications for Joint Inventions. Prior to filing a patent application or
filing or responding to any outstanding communication in connection with a
patent application directed to an Invention as defined herein, the filing party
will provide the other with thirty (30)days notice to review and provide comment
thereon.



(c)  
UNVERSITY shall obtain appropriate written agreements from all personnel
involved in the RESEARCH on UNIVERSITY’s behalf, including without limitation
the PRINCIPAL INVESTIGATOR, such agreements shall require that all discoveries
and inventions first conceived or reduced to practice using UNIVERSITY’s
facilities, personnel, information or other resources shall be reported promptly
and assigned to UNVERSITY, PRINCIPAL INVESTIGATOR and other UNIVERSITY faculty,
staff and students performing the RESEARCH, agree that they will not collaborate
with others not employed by UNVERSITY (other than SPONSOR) in performing the
RESEARCH, without SPONSOR’s prior written consent.



13.
LICENSE



13.1
UNIVERSITY hereby grants SPONSOR an exclusive option (hereafter the “Option”) to
negotiate an exclusive worldwide license for UNIVERSITY’s right in UNIVERSITY
Invention(s) or Joint Invention(s). SPONSOR may exercise this Option at any time
on or prior to sixty (60) days from disclosure of the Invention to SPONSOR (the
“Option Period”).



13.2
The parties shall have one hundred fifty (150) days (which period of time shall
be extendible upon mutual agreement of the parties) from the date SPONSOR elects
to negotiate for terms for an exclusive license to conclude a licensing
agreement (the “LICENSE AGREEMENT”). Attached as Exhibit C is a non-binding term
sheet which the parties agree represents a reasonable example of financial terms
for compounds in an early stage of development. The parties shall use their good
faith efforts to consider similar financial terms in the License Agreement.
SPONSOR shall pay all patent costs for UNVERSITY Inventions during the one
hundred fifty (150) day negotiation period, or any extension thereof. If at the
end of such one hundred fifty (150) day

 

--------------------------------------------------------------------------------


 
period or any extension thereof, the parties are unable to agree upon licensing
terms, SPONSOR shall have no further obligation to pay patent costs for the
UNIVERSITY Invention(s) for which negotiations have terminated. If SPONSOR
terminates the negotiation in writing prior to the end of the one hundred fifty
(150) day negotiation period, SPONSOR shall have no further obligation to pay
patent costs incurred after the termination date. In the even SPONSOR does not
exercise its Option rights or SPONSOR and UNVERSITY  are unable to agree to
mutually acceptable licensing terms, UNIVERSITY has the right to license its
rights to a third party on terms no more favorable than those set forth on
Appendix C for a period of eighteen (18) months. Thereafter, UNIVERSITY may
license its rights in any Invention to a third party without further obligation
to SPONSOR. UNIVERSITY shall not abandon its rights to any such Invention prior
to exercise of said Option or expiration of the Option Period.

14.
PUBLICITY



14.1
SPONSOR will not include the name of the UNIVERSITY in any advertising, sales,
promotion, or other publicity matter without prior written approval of
UNIVERSITY. Provided however that SPONSOR shall be permitted to issue a press
release describing the general nature of the collaboration with UNIVERSITY which
is substantially similar to the draft press release in Appendix B.



15.
TERMINATION



15.1
Either party may terminate this AGREEMENT at any time if:

 
(a)
The other party materially breaches the terms of this AGREEMENT, provided that
the non-breaching party shall have given the breaching party written notice of
such breach and the breaching party shall have failed to cure the same within
thirty (30) days after receipt of such notice.



 
(b)
The loss or departure of PRINCIPAL INVESTIGATOR, and a mutually acceptable
replacement cannot be found within sixty (60) days of PRINCIPAL INVESTIGATOR’s
loss or departure.



 
(c)
Performance of any part of this AGREEMENT by a party is prevented or delayed by
reason of Force Majeure and cannot be overcome by reasonable diligence to the
satisfaction of either party.



(d)  
The other party cease, discontinues or indefinitely suspends its business
activities related to the services to be provided under this AGREEMENT, or the
other party voluntarily or involuntarily files for bankruptcy.



(e)  
The party has given ninety (90) days notice to the other party.



15.2
The party requesting termination will provide the other party with written
notice specifying both the reason and the effective date of termination. Upon
the giving of such notice of termination by either party, the UNIVERSITY will
use its reasonable best efforts to limit or terminate any outstanding
commitments. .



15.3
Upon termination, UNIVERSITY shall deliver to SPONSOR in the state they exist as
of the date of termination of all work product, and Confidential Information
belonging to SPONSOR. SPONSOR shall within thirty (30) days after termination
pay UNIVERSITY all payments due as of the effective date of the termination.

 
16.
NOTICES

 

--------------------------------------------------------------------------------


 
16.1     All notices or communications given hereunder shall be in writing and
shall be delivered by hand, or by overnight courier by facsimile with
confirmation by mail, with all delivery charges prepaid and addressed to the
parties as follows:



TO SPONSOR:
Mr. Richard Sessions
Znomics, Inc.
2525 SW 1st Ave, Suite 120 Portland,
 Oregon 97201-4753
   
TO UNIVERSITY:
Director, Technology & Research Collaborations
Oregon Health & Science University, AD120
2525 SW First Avenue, Suite 120
Portland, OR 97201-4753
Telephone: 503-494-8200
Facsimile:   503-494-4729
 
with copy
   
TO PRINCIPAL INVESTIGATOR:
Dr. Thomas Scanlan
Professor, Physiology and Pharmacology
Oregon Health & Science University
3181 SW Sam Jackson Park Road, L334
Portland, OR 97239-3098
Telephone: 503-494-9292
Facsimile:  503-494-4352



17.
DISPUTE RESOLUTION AND GOVERNING LAW



17.1
The Parties agree to attempt to settle amicably any controversy or claim arising
under this AGREEMENT or a beach of this AGREEMENT. Thereafter, both parties
agree that all disputes between them arising out of or relating to this
AGREEMENT, will be submitted to non-binding mediation unless the parties
mutually agree otherwise. All parties agree to exercise their best effort in
good faith to resolve all disputes in mediation.



17.2
This AGREEMENT will be governed by and construed in accordance with the laws of
the State of Oregon without reference to its choice of law provisions, the
International Convention on the Sale of Goods or any other international treaty.
Any claim, action or suit between OHSU and SPONSOR that arises out of or relates
to performance of this AGREEMENT will be brought and conducted solely and
exclusively within the Circuit Court for Multnomah County, Oregon. However, if
any such claim, action or suit may be brought only in a federal forum, it will
be brought and conducted solely and exclusively within the United States
District Court of Oregon.



18.
CHANGES AND AMENDMENTS



18.1
THIS AGREEMENT CONSTITUES THE ENTIRE AGREEMENT BETWEEN THE PARTIES. THERE ARE NO
UNDERSTANDINGS, AGREEMENTS, OR REPRESENTATIONS, ORAL OR WRITTEN, NOT SPECIFIED
HEREIN REGARDING THIS AGREEMENT. NO AMENDMENT, CONSENT, OR WAIVER OR TERMS OF
THIS AGREEMENT SHALL BIND EITHER PARTY UNLESS IN WRITING AND SIGNED BY ALL
PARTIES. ANY SUCH AMENDMENT, CONSENT, OR WAIVER SHALL BE

 

--------------------------------------------------------------------------------


 
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE GIVEN.
SPONSOR, BY THE SIGNATURE BELOW OF ITS AUTHORIZED REPRESENTATIVE, ACKNOWLEDGES
HAVING READ AND UNDERSTOOD THE AGREEMENT AND SPONSOR AGREES TO BE BOUND BY ITS
TERMS AND CONDITIONS.

In Witness Whereof, the parties hereto have caused this AGREEMENT to be executed
as of the date set forth herein by their duly authorized representatives.
 
OREGON HEALTH & SCIENCE UNIVERSITY
 
By: /s/Arundeep S. Pradhan
Arundeep S. Pradhan, Director                   Date
Technology & Research Collaborations
SPONSOR
 
By: ____________________________________
Name:                                                                       Date
Title:

 
Acknowledged By: _____________________________________
PRINCIPAL
INVESTIGATOR                                                            Date
 

--------------------------------------------------------------------------------


 
Attachment A: Scope of Work/Budget


I. Project
OHSU and Znomics, Inc. (“Znomics”) will enter into a collaborative research
agreement with the laboratory of Dr. Thomas Scanlan of OHSU (“Scanlan lab”) to
synthesize and test small molecules that may be useful in the treatment of human
disease conditions involving chronic inflammation such as rheumatoid arthritis,
asthma, and inflammatory bowel syndrome.
II. Work Plan
The Scanlan lab will synthesize small molecules based on an aryl-pyrazole
backbone as non-steroidal dissociating glucocorticoids. Znomics will work in
collaboration with Dr. Scanlan to develop these compounds by characterizing
their efficacy and side effect profiles. The Scanlan lab and Znomics will
exchange research data and frequent progress updates.


The Scanlan lab will provide the following deliverables and research services:
1)  
Dr. Scanlan will design novel non-steroidal dissociating glucocorticoids based
on an aryl-pyrazole backbone.

2)  
The Scanlan lab will synthesize compounds as mutually agreed by the parties,
anticipating two new synthetic routes will be explored to produce an initial
panel of 15-30 analogs that carry an array of different steric and electronic
substituted anilines, followed by an additional 15-30 compounds in a lead
optimization program.

3)  
The structures of newly synthesized compounds will be validated by mass
spectrometry in the Scanlan lab.

4)  
The Scanlan lab will determine the binding affinity of synthesized compounds for
the glucocorticoid and other receptors as mutually agreed by the parties.

5)  
The compound structures will be transmitted to Znomics by the Scanlan lab for
further development in consultation with Dr. Scanlan. Any and all derivatives of
such compounds and compound structures developed by Znomics shall fall under the
terms of the attached collaborative research agreement.

6)  
The Scanlan lab will transfer compounds to Znomics for efficacy testing in
rodent and zebrafish models.



III. Effort
Dr. Scanlan will allocate the following effort to accomplish the deliverables
described in section II above:
1)  
Dr. Scanlan at 10% effort for supervision and management of project.

2)  
One (1) FTE at the postdoctoral level supervised by Dr. Scanlan.



IV. Timing/Payments
Dr. Scanlan will accomplish the deliverables in Section II above with the
personnel and supplies outlined in section III above in 6-12 months of the
effective date. All payments will be made quarterly and will be due within
thirty (30) days of the end of each quarter.


V. Research Budget
First year budget:
Salaries & benefits
                              T. Scanlan         
10%
$20,000
                              Postdoc             
100%
40,000
Supplies 
 
15,000
Total Direct Costs   
75,000
                             MTDC 54%
 
40,500
                             Total
 
115,500

 

--------------------------------------------------------------------------------


 
Attachment B: Draft Press Release


Scanlan Program Draft PR- 7/1/08


Znomics and Leading Chemist at Oregon Health & Science University Launch Drug
Discovery Program for Treatment of Inflammatory Diseases Without Steroidal Side
Effects


Company Funds Laboratory of Professor Thomas Scanlan, Ph.D.; Acquires Exclusive
Option to License Small Molecule Compounds from the Discovery Program


Portland, Ore., July__, 2008 (PrimeNewswire via COMTEX News Network)- Znomics,
Inc. (OTCBB:ZNOM), a pioneer in the development of the zebrafish as a vertebrate
genetic platform to accelerate drug discovery, announced today a collaborative
research program with Oregon Health & Science University (OHSU) and Thomas
Scanlan, Ph.D., Directors of its Chemical Biology Program, to design and develop
pre-clinical compounds to treat diseases such as rheumatoid arthritis, asthma
and inflammatory bowel syndrome.


“This is an important new therapeutic program for Znomics,” said Richard
Sessions, Chief Executive Officer. “Dr. Scanlan has a proven record of designing
new compounds that have progressed from the university setting into commercial
development and clinical studies. We’re extremely pleased to have a research
chemist of Tom’s caliber collaborating with us.”


Under the research agreement, Znomics will fund the program and shall have the
option to exclusively license the rights to the discoveries. Dr. Scanlan, a
professor of physiology and pharmacology at OHSU, has done leading work in
biological research and small molecule discovery in “dissociating
glucocorticoid” compounds that retain the desired anti-inflammatory action but
without having the serious side effects of steroids. His work has been
recognized by the American Chemical Society which awarded him the prestigious
Arthur C. Cope Scholar Award in July 2007. Prior to his appointment at OHSU, Dr.
Scanlan was a faculty member of the University of California, San Francisco. He
has been a member of Znomics’ Scientific Advisory Board since December 2007.


“I’m excited about this project and about having Tom more involved with
Znomics,” said Bruce Beutel, Chief Scientific Officer. “The factors involved in
glucocorticoid activity represent the kind of complex biology--involving
different side effects on multiple genes and organs--where our zebrafish whole
animal approach can make a difference in successful drug discovery.”


“Having the talented Znomics group nearby for this project will be just great,”
said Dr. Scanlan. “Nothing would please me more than to find a drug that could
lead to improved long term treatment for patients suffering from debilitating
inflammation-related diseases, which is a large unmet medical need.”


//About Znomics//
//Forward Looking Statements//
//Release contact info, etc.//



--------------------------------------------------------------------------------


 
Attachment C: Non-Binding example of reasonable market terms for an exclusive
license for
 compounds that have a) composition of matter claims b) have preliminary in
vitro date, and c) may
have some preliminary in-vivo data.




This Term sheet is for illustration purposes only and is non-binding to the
parties.
Financial
 
Option
Exercise
 
Within thirty (30) days of execution of an exclusive license, ZNOMICS shall pay
OHSU a one-time non-refundable fee of $75,000
Milestones
The following milestone payments shall be paid by ZNOMICS to OHSU once the first
time such milestone is reached for a Licensed Product:
 
 
Issuance of US patent - $75,000
 
Issuance of EU patent - $75,000
 
Initiation of first phase I trial - $100,000
 
Initiation of first phase II trial - $150,000
 
Initiation of first phase III trial - $200,000
 
First sale - $250,000
   
Maintenance
Fee
ZNOMICS shall pay an annual maintenance fee of $5,000 on each anniversary of the
effective date of the license agreement.
 
Royalty
ZNOMICS will pay OHSU 1-2% of net sales of Licensed Product, the specific rate
to be negotiated with the definitive license agreement. The royalty rate will be
reduced for payments made for third party IP required for freedom to operate,
with a floor at 1%.
 
In the event of a sublicense, the ZNOMICS will pay OHSU 10% of the royalty
received from its sublicense. In the event that the Licensed Product is sold in
combination with other products or services that are not separately covered by a
valid claim within the Licensed Patents, the net sales from the Licensed Product
will be reasonably allocated between such Licensed Product and such other
product or compound based upon the individual fair market values of the Licensed
Product and such other product or component.
 
Sublicensing
ZNOMICS shall pay to OHSU a percentage of the Sublicense Consideration (all
upfront milestone payments and other consideration received by ZNOMICS from a
bone fide sublicensee, but specifically excluding any reimbursements received
for ZNOMIC’s R&D expenses associated with the Licensed Products) it receives
from its sublicensee according to the following schedule:
· 40% of all Sublicense Consideration received by ZNOMICS within first year
after Effective Date of the license agreement
 
· 20% of all Sublicense Consideration received by ZNOMICS within second year
after Effective Date of the license agreement
 
· 10% of all Sublicense Consideration received by ZNOMICS thereafter
 

 

--------------------------------------------------------------------------------


 

 
Provided that the percentage of Sublicensing Consideration paid to OHSU shall be
reduced by 50% when, in addition to the patents licensed from OHSU, ZNOMICS also
sublicenses additional patents or patent applications owned or controlled by
ZNOMICS (other than OHSU licensed IP) which are required by the sublicensee for
freedom to operate and the sale of products covered by the patents licensed to
ZNOMICS by OHSU